                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

SANTANA RILES, # M-54574,                       )
                                                )
                      Plaintiff,                )
                                                )
       vs.                                      )      Case No. 18-cv-1630-MJR
                                                )
J. MARTIN,                                      )
KENT BROOKMAN,                                  )
LISA GOLDMAN,                                   )
JOHN DOE #1 & #2 (C/O’s/                        )
Transport Officers),                            )
MELISSA PAPPAS,                                 )
ROBERT MOONEY,                                  )
TERRA RACTLEY,                                  )
and JOHN BALDWIN,                               )
                                                )
                      Defendants.               )


                           MEMORANDUM AND ORDER
REAGAN, Chief District Judge:

       Plaintiff Santiago Riles, currently incarcerated at Menard Correctional Center

(“Menard”), has brought this pro se civil rights action pursuant to 42 U.S.C. § 1983. Some of his

claims arose while he was previously confined at Pinckneyville Correctional Center

(“Pinckneyville”). Plaintiff’s Complaint (Doc. 1), which includes claims of deliberate

indifference to his serious mental health conditions and other medical needs, improper

punishment with segregation under inhumane conditions, and due process violations, is now

before the Court for a preliminary merits review pursuant to 28 U.S.C. § 1915A.

       Under § 1915A, the Court is required to screen prisoner complaints to filter out non-

meritorious claims. See 28 U.S.C. § 1915A(a). The Court must dismiss any portion of the

Complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be


                                               1
granted, or asks for money damages from a defendant who by law is immune from such relief.

28 U.S.C. § 1915A(b). Applying these standards, the Court finds that some of Plaintiff’s claims

survive threshold review under § 1915A.

       Additionally, the Court must consider whether all of Plaintiff’s claims may appropriately

proceed together in the same lawsuit. This initial review reveals that 2 of Plaintiff’s claims are

not properly joined in this action. These improperly joined claims shall therefore be severed into

separate cases, where they shall undergo the required § 1915A evaluation.

                                           The Complaint

       The Complaint includes the following allegations: On November 27, 2017, Plaintiff was

incarcerated at Pinckneyville Correctional Center (“Pinckneyville”). (Doc. 1, p. 6). He began

having a psychotic episode with voices telling him to kill himself, and he asked C/O Martin and

several other C/O’s to get him a crisis team. They refused, and C/O Martin profanely told

Plaintiff to “go ahead and kill yourself.” Id. Plaintiff set his bed on fire in a suicide attempt.

(Doc. 1, p. 7). Martin and others dragged Plaintiff out of the cell “choking and foaming at the

mouth” due to smoke inhalation. Plaintiff was given no medical attention, and was sent on an

emergency transfer to Menard. (Doc. 1, pp. 7-8).

       On the way to Menard, Plaintiff asked the transporting officers (John Doe C/O’s #1 and

#2) about the transfer of his property. (Doc. 1, p. 8). They responded that if anybody asked,

they would say it burned up in the fire.

       Plaintiff saw a mental health provider after arriving at Menard, and reported his suicide

attempt. (Doc. 1, p. 9). He was placed on suicide watch for two days. Id.

       On November 29, 2017, Plaintiff was served with a disciplinary ticket charging him with

3 offenses for setting his bed on fire at Pinckneyville on November 27. (Doc. 1, p. 10; Doc. 1-1,



                                                 2
pp. 7-8). Brookman heard the ticket on December 5, 2017, but no mental health professional

was present, nor had a mental health review been conducted, despite Plaintiff’s previous

designation as a seriously mentally ill (“SMI”) prisoner. (Doc. 1, pp. 10-13). Dr. Goldman

(Psychiatric Administrator) was responsible for adhering to the relevant parts of the Illinois

Administrative Code and the settlement agreement in Rasho v. Baldwin 1 regarding disciplinary

actions involving SMI inmates. (Doc. 1, p. 11). Brookman accepted Plaintiff’s guilty plea and

punished him with 6 months segregation, without contacting Plaintiff’s requested witness. (Doc.

1, p. 12; Doc. 1-1, pp. 9-11). Baldwin denied Plaintiff’s grievance over the disciplinary action,

as well as later grievances on other issues. (Doc. 1, pp. 13, 20, 29).

       Plaintiff served 170 days out of the 180 days of his segregation punishment (his

segregation time was eventually cut).       (Doc. 1, p. 14).     He claims that his conditions of

confinement were unusually harsh, and exacerbated his mental health problems. In particular,

while in segregation, Plaintiff suffered a bite from a venomous spider which led to a MRSA

infection; was denied adequate mental health treatment; suffered emotional/psychological

distress which led to 2 more suicide attempts as well as other self-harm; was tricked into taking

psychiatric medications that he had previously refused; was exposed to smoke from a fire set by

another inmate; and was required to serve an extra 20 days in segregation beyond his correct

release date. (Doc. 1, pp. 14-15).

       Plaintiff raises a claim of deliberate indifference against Nurse Ractley, who delayed

necessary treatment for the spider bite when she failed to follow medical protocol to give

Plaintiff antibiotics and refer him to a doctor. (Doc. 1, pp. 15-17).

       MHP (Mental Health Professional) Pappas failed to provide Plaintiff with mental health

1
  Rasho v. Baldwin, Case No. 07-cv-1298-MMM (C.D. Ill.). Plaintiff attaches a portion (pp. 23-26 of
Doc. 711-1) of the settlement agreement he references at Doc. 1-1, pp. 30-33, which includes provisions
regarding discipline of SMI offenders.
                                                  3
treatment, for example, refusing to help him calm down or move to a different cell on December

1, 2017, when he was banging his head against the door, and punching and yelling in an attempt

to silence the voices in his head. (Doc. 1, pp. 17-18). Pappas developed a mental health

treatment plan with Plaintiff in January 2018, but failed to follow it during his remaining months

in segregation (for example, Pappas never provided Plaintiff with one-on-one therapy). (Doc. 1,

pp. 20-22). Goldman did nothing in response to Plaintiff’s complaints.

        On January 9, 2018, MHP Mooney wrote Plaintiff a disciplinary ticket for intimidation

and threat, after Plaintiff demanded to know the status of his RTU (Residential Treatment Unit)

referral. (Doc. 1, p. 18). Brookman gave Plaintiff 30 more days in segregation for that ticket,

despite numerous errors in the document. (Doc. 1, pp. 19-20). The mental health team had

recommended 3 more months for the ticket.

        On May 13, 2018, Plaintiff attempted suicide again, by consuming a large quantity of

pills. (Doc. 1, pp. 22-23). Five days earlier, Plaintiff had reported his suicidal feelings to

Mooney and asked for counseling, but Mooney failed to respond. Plaintiff made the suicide

attempt because he was being forced to serve more time in segregation than he was scheduled to

do, after having been in segregation for 9 months total. (Doc. 1, pp. 23-25). Because of several

reductions in his segregation time, 2 Plaintiff was to have been released on May 18, 2018, but

officials failed to discharge him on time despite his repeated requests to Pappas and others. Two

emergency grievances were accepted on May 24, 2018, but no immediate action was taken to

release Plaintiff. (Doc. 1, pp. 25-26).


2
  Plaintiff makes several references to “restoration” of his “good time,” but it appears from his
documentation that he was never actually punished with a loss of good conduct credits (which would
increase the portion of his sentence that must be served in prison before he would be eligible for release
on parole) as a result of the disciplinary actions. (Doc. 1, pp. 20, 22, 25; Doc. 1-1, pp. x). The Court
presumes, therefore, that Plaintiff is referring to a reduction in his term of segregation confinement, rather
than a restoration of lost good conduct credits.
                                                      4
        On May 24, 2018, Plaintiff made another suicide attempt, this time by chewing and

swallowing a double-A battery. (Doc. 1, p. 26). He was taken to the hospital, then placed on

suicide watch upon his return, in a cell under intolerable conditions that interfered with sleep and

exacerbated Plaintiff’s psychological symptoms. (Doc. 1, p. 27). After his requests to be moved

were ignored, he stabbed staples through his eyelids. (Doc. 1, pp. 27-28).

        Plaintiff was finally released from segregation on June 8, 2018, 20 days after he should

have been discharged – and 15 days after the grievance officer and clinical services concluded he

was entitled to release. (Doc. 1, pp. 28-29).

        Plaintiff seeks declaratory relief, injunctive relief directing his transfer to a less restrictive

prison with more mental health services, and prohibiting Defendants from retaliating against

him, and compensatory and punitive damages. (Doc. 1, pp. 35-37).

                           Merits Review Pursuant to 28 U.S.C. § 1915A

        Based on the allegations of the Complaint, the Court finds it convenient to divide the pro

se action into the following counts. The parties and the Court will use these designations in all

future pleadings and orders, unless otherwise directed by a judicial officer of this Court. The

designation of these counts does not constitute an opinion as to their merit. Any other claim that

is mentioned in the Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard. 3

        Count 1: Eighth Amendment deliberate indifference claim against C/O Martin
        (Pinckneyville), for failing to summon a crisis team for Plaintiff and telling him to
        go ahead and kill himself;

        Count 2: Fourteenth Amendment claims against Brookman, for depriving
        Plaintiff of a liberty interest without due process, by imposing 6 months
        segregation for the November 27, 2017, disciplinary ticket and another 30 days

3
  Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its
face”).
                                                     5
       segregation for the January 9, 2018, ticket;

       Count 3: Eighth Amendment deliberate indifference claims against Goldman,
       Pappas, and Mooney, for failing to provide Plaintiff with necessary mental health
       treatment;

       Count 4: Fourteenth Amendment due process claims against John Does #1 and
       #2, for depriving Plaintiff of his property in connection with his transfer from
       Pinckneyville to Menard;

       Count 5: Eighth Amendment deliberate indifference claim against Ractley, for
       failing to promptly treat Plaintiff’s venomous spider bite;

       Count 6: Claims against Baldwin for denying Plaintiff’s grievances.

                                      Severance of Claims

       Counts 1 and 5 are not transactionally related to the other claims. Under Rule 20(a)(2), a

“plaintiff may join multiple defendants in a single action only if plaintiff asserts at least one

claim to relief against each of them that arises out of the same transaction or occurrence and

presents questions of law or fact common to all.” Wright, Miller, & Kane, 7 Federal Practice &

Procedure Civ. 3d § 1655 (West 2017). The alleged misconduct by Martin in Count 1 occurred

at Pinckneyville, and is unrelated to the claims that arose in Menard.         Ractley’s alleged

deliberate indifference in Count 5 arose from a distinct transaction and has no common questions

of law or fact with the other claims. Counts 1 and 5 shall therefore be severed into 2 separate

cases, where they shall undergo a merits review pursuant to 28 U.S.C. § 1915A. See FED. R.

CIV. P. 18, 20, 21; Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017); George v. Smith, 507

F.3d 605, 607 (7th Cir. 2007).

       As shall be discussed below, a portion of Count 2 and Count 3 survive § 1915A review

and shall proceed in this action. Counts 4 and 6 shall be dismissed for failure to state a claim

upon which relief may be granted.




                                                6
                               Count 2 – Due Process - Brookman

       As to the November 27, 2017, disciplinary action which resulted in 6 months of

segregation, Plaintiff asserts that he asked for a witness, but Brookman did not attempt to contact

the witness and falsely stated no witness was requested. Further, no mental health professional

was consulted or took part in the disciplinary proceedings, and Brookman failed to consider

whether Plaintiff’s serious mental illness contributed to the conduct that led to the disciplinary

charges. (Doc. 1, pp. 10-12). Plaintiff notes that he did admit setting the fire in his cell at

Pinckneyville, but tried to explain that his actions were a suicide attempt. (Doc. 1, p. 12; Doc. 1-

1, p. 9). These omissions in the disciplinary proceeding raise a question regarding whether

Brookman complied with procedural due process requirements. See Wolff v. McDonnell, 418

U.S. 539, 563-69 (1974) (due process includes the right to call witnesses if prison safety allows).

       Further, the length of Plaintiff’s disciplinary confinement, and his allegations that the

conditions of that confinement imposed “atypical and significant hardship[s] . . . in relation to the

ordinary incidents of prison life,” indicate that further inquiry into this due process claim is

appropriate. See Sandin v. Conner, 515 U.S. 472, 484 (1995); Marion v. Columbia Corr. Inst.,

559 F.3d 693, 697-98 (7th Cir. 2009). Plaintiff may therefore proceed with the portion of Count

2 that is based on the November 27, 2017, disciplinary ticket (for setting the bed on fire at

Pinckneyville).

       However, the portion of Count 2 that concerns Plaintiff’s January 9, 2018, ticket shall be

dismissed. That ticket was issued by Mooney, and adjudicated by Brookman. Plaintiff notes

various technical flaws in the ticket which were later corrected, and states that his original

punishment was only 30 days in segregation. (Doc. 1, pp. 19-20, 24). This amount of time is

insufficient to trigger due process concerns. See Marion, 559 F.3d at 698. Moreover, that 30-



                                                 7
day punishment was later reduced to a verbal reprimand, after Plaintiff’s grievance over the

ticket resulted in a remand and re-issuance of the ticket. (Doc. 1, p. 24). Plaintiff therefore

cannot maintain a due process claim upon which relief may be granted based on the January 9,

2018 ticket.

       Count 2 for deprivation of a liberty interest without due process shall proceed against

Brookman, but only with reference to the November 27, 2017, disciplinary ticket.

           Count 3 – Deliberate Indifference to Serious Mental Health Condition

       The Seventh Circuit has found that “the need for a mental illness to be treated could

certainly be considered a serious medical need.” Sanville v. McCaughtry, 266 F.3d 724, 734 (7th

Cir. 2001).    Here, Plaintiff asserts that mental health professionals Goldman, Pappas, and

Mooney were aware of his serious mental health diagnoses. On several occasions, Plaintiff

begged them for counseling or other interventions to address his symptoms, which were

exacerbated by the conditions of his lengthy segregation confinement. He further points out that

none of these Defendants played any role in the disciplinary proceeding where he was given 6

months in segregation, where they should have assisted the hearing officers to consider the

effects of that punishment on his mental health. Plaintiff blames these Defendants, in part, for

failing to assist him when he sought help for his extreme distress and decompensation over being

continuously held in segregation past the date he was to have been released, which led to another

suicide attempt and self-harm. (Doc. 1, pp 25-28).

       At this stage of the case, Plaintiff has sufficiently pled that Goldman, Pappas, and

Mooney failed to take steps to mitigate the serious risk of harm posed by his mental illness. See

Farmer v. Brennan, 511 U.S. 825, 842 (1994); Gomez v. Randle, 680 F.3d 859, 865 (7th Cir.

2012). He may therefore proceed with the deliberate indifference claims in Count 3.



                                               8
       At this time, Counts 2 and 3 may proceed together in this action, as both involve factual

questions relating to the disciplinary proceeding on the November 27, 2017, disciplinary ticket.

                       Dismissal of Count 4 – Deprivation of Property

       Plaintiff’s claim for loss of his personal property cannot be brought in this Court. To

state a claim under the Due Process Clause of the Fourteenth Amendment, Plaintiff must

establish a deprivation of property without due process of law – but if the state provides an

adequate remedy, Plaintiff has no civil rights claim. Hudson v. Palmer, 468 U.S. 517, 530-36

(1984) (availability of damages remedy in state claims court is an adequate, post-deprivation

remedy). The Seventh Circuit has found that Illinois provides an adequate post-deprivation

remedy in an action for damages in the Illinois Court of Claims. Murdock v. Washington, 193

F.3d 510, 513 (7th Cir. 1999); Stewart v. McGinnis, 5 F.3d 1031, 1036 (7th Cir. 1993); 705 ILL.

COMP. STAT. 505/8 (1995).

       Plaintiff’s civil rights claim in Count 4 against John Does #1 and #2 for depriving him of

his property shall therefore be dismissed with prejudice. However, this dismissal shall not

preclude Plaintiff from pursuing a remedy in the appropriate state court, if he wishes to do so.

The Court makes no comment on the merits or timeliness of such a claim.

                               Dismissal of Count 6 - Grievances

       The Complaint does not indicate that IDOC Director Baldwin was personally involved in

any of the events that allegedly violated Plaintiff’s civil rights. Baldwin merely affirmed the

denial of several grievances Plaintiff filed to protest the actions of other officials. The Seventh

Circuit instructs that the alleged mishandling of grievances “by persons who otherwise did not

cause or participate in the underlying conduct states no claim.” Owens v. Hinsley, 635 F.3d 950,

953 (7th Cir. 2011). Further, Baldwin’s position as Director does not make him liable for the



                                                9
misconduct of others under his supervision, because the doctrine of respondeat superior

(supervisory liability) does not apply in civil rights actions. Sanville v. McCaughtry, 266 F.3d

724, 740 (7th Cir. 2001). Count 6 shall therefore be dismissed from the action with prejudice

for failure to state a claim upon which relief may be granted.

                                         Pending Motion

       Plaintiff’s motion for recruitment of counsel (Doc. 3) is DENIED at this time without

prejudice.   There is no constitutional or statutory right to counsel in federal civil cases.

Romanelli v. Suliene, 615 F.3d 847, 851 (7th Cir. 2010); see also Johnson v. Doughty, 433 F.3d

1001, 1006 (7th Cir. 2006). In determining whether to recruit counsel, the Court considers two

factors. See Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007). Plaintiff’s motion demonstrates

that he has satisfied the first of these, by making a reasonable attempt to obtain counsel. (Doc. 3,

pp. 1-3). However, at this early stage, it appears that Plaintiff is competent to litigate the case

himself. See Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013); Santiago v. Walls, 599 F.3d

749, 761 (7th Cir. 2010). While Plaintiff states that he has only a 9th grade education and has

been diagnosed with bipolar disorder with psychosis (Doc. 3, p. 3), his Complaint is clear, well-

organized, and competently articulates his legal claims. Although the motion is denied at this

juncture, Plaintiff may renew his request for counsel if necessary, as the case progresses.

                                           Disposition

       COUNTS 4 and 6 are DISMISSED with prejudice for failure to state a constitutional

claim upon which relief may be granted. Defendants JOHN DOE #1 and #2 and BALDWIN

are DISMISSED from this action without prejudice.

       IT IS HEREBY ORDERED that pursuant to Federal Rule of Civil Procedure 20(a)(2),

the claims in COUNTS 1 and 5 are SEVERED into two new cases as follows:



                                                10
       First Severed Case: Count 1 – Eighth Amendment deliberate indifference claim
       against C/O Martin (Pinckneyville), for failing to summon a crisis team for
       Plaintiff and telling him to go ahead and kill himself.

       Second Severed Case: Count 5 – Eighth Amendment deliberate indifference
       claim against Ractley, for failing to promptly treat Plaintiff’s venomous spider
       bite.

       In each new case, the Clerk is DIRECTED to file the following documents:

               (1)    This Memorandum and Order
               (2)    The Original Complaint and Exhibits (Docs. 1, 1-1, and 1-2)
               (3)    Plaintiff’s motion to proceed in forma pauperis (Doc. 2)

       Further instructions to Plaintiff will be provided by separate Order entered in each new

severed case after it is opened and the new case number is assigned.

       IT IS FURTHER ORDERED that the only claims remaining in this action are

COUNT 2 against BROOKMAN, and COUNT 3 against GOLDMAN, PAPPAS, and

MOONEY. This case shall now be captioned as: SANTANA RILES, Plaintiff, vs. KENT

BROOKMAN, LISA GOLDMAN, MELISSA PAPPAS, and ROBERT MOONEY,

Defendants.

       IT IS FURTHER ORDERED that Defendants MARTIN and RACTLEY are

TERMINATED from this action with prejudice.

       As to COUNTS 2 and 3, which remain in the instant case, the Clerk of Court shall

prepare for Defendants BROOKMAN, GOLDMAN, PAPPAS, and MOONEY: (1) Form 5

(Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of

Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint,

and this Memorandum and Order to each Defendant’s place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps



                                               11
to effect formal service on that Defendant, and the Court will require that Defendant to pay the

full costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       With respect to a Defendant who no longer can be found at the work address provided by

Plaintiff, the employer shall furnish the Clerk with the Defendant’s current work address, or, if

not known, the Defendant’s last-known address. This information shall be used only for sending

the forms as directed above or for formally effecting service. Any documentation of the address

shall be retained only by the Clerk. Address information shall not be maintained in the court file

or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       Pursuant to Local Rule 72.1(a)(2), this action is REFERRED to United States

Magistrate Judge Stephen C. Williams for further pre-trial proceedings.

       Further, this entire matter shall be REFERRED to United States Magistrate Judge

Williams for disposition, pursuant to Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties

consent to such a referral.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under § 1915, Plaintiff will be required to pay the full amount of the costs, notwithstanding that

his application to proceed in forma pauperis has been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7

days after a transfer or other change in address occurs. Failure to comply with this order will

cause a delay in the transmission of court documents and may result in dismissal of this action



                                                12
for want of prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: October 10, 2018


                                                      s/ MICHAEL J. REAGAN
                                                      Chief Judge
                                                      United States District Court




                                               13
